Fourth Court of Appeals
                                      San Antonio, Texas
                                                OPINION

                                         No. 04-21-00289-CV

                                    Kenneth Richard GRIFFITH,
                                             Appellant

                                                  v.

                                     Martha Hightower REYES,
                                             Appellee

                   From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 15087
                           Honorable Stephen B. Ables, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: August 10, 2022

AFFIRMED

           At issue in this appeal is whether a court of general jurisdiction has subject matter

jurisdiction over an enforcement action involving a final decree of divorce rendered by another

court. Because we conclude it does not have subject matter jurisdiction over such an enforcement

action, we affirm the trial court’s order dismissing the underlying enforcement action for lack of

jurisdiction.
                                                                                      04-21-00289-CV


                                             BACKGROUND

        In 2009, Appellant Kenneth Richard Griffith and Appellee Martha Hightower Reyes

divorced after a contested trial in the Medina County Court at Law. On November 30, 2009, the

trial judge in the Medina County Court at Law signed the Final Decree of Divorce. Griffith

appealed to this court, and on January 5, 2011, this court issued an opinion affirming the trial

court’s judgment. See Griffith v. Griffith, 341 S.W.3d 43 (Tex. App.—San Antonio 2011, no pet.).

        On August 31, 2017, Griffith filed the underlying suit in Gillespie County. According to

Griffith’s original petition, the Final Decree of Divorce required Reyes “to pay certain debts and

to indemnify and hold [Griffith] and his property harmless from any failure to so discharge the

debts.” Griffith alleged that Reyes had “failed and refused to discharge certain debts and therefore”

Reyes was obligated “to indemnify and hold [Griffith] and his property harmless from the failure

to discharge said debts.” Griffith alleged that he had suffered damages and was entitled to “his

reasonable and necessary attorney’s fees in connection with bringing and prosecuting this action

for indemnification.” Griffith also alleged that Reyes had engaged in “a civil conspiracy to

wrongfully and willfully violate [his] rights in connection with the divorce proceeding.” Reyes

filed a general denial to the allegations.

        In September 2018, Griffith filed a First Amended Petition, removing his civil conspiracy

allegation. On May 13, 2019, Reyes filed an amended answer and added counterclaims for

intrusion on seclusion and a violation of section 143.001 of the Texas Civil Practice and Remedies

Code, alleging that Griffith had “intercepted, attempted to illegally or improperly intercepted or

accessed [Reyes]’s emails, including emails between [Reyes] and her attorney.”

        A year later, on May 19, 2020, Griffith filed a Second Amended Petition, modifying his

allegations to present an enforcement action by pleading that Reyes had violated the Final Decree

of Divorce. Griffith requested that Reyes be held in contempt and fined for each violation of the


                                                -2-
                                                                                       04-21-00289-CV


decree alleged. He further alleged that because of Reyes’s “blatant disregard and contempt” for

the divorce decree, the trial court should create a constructive trust and appoint a receiver to secure

payment from Reyes. Finally, Griffith asked the trial court to “enter a clarifying order more clearly

specifying the duties imposed on [Reyes] and giving [Reyes] a reasonable time within which to

comply.”

       On March 29, 2021, Reyes filed a motion to dismiss Griffith’s petition for enforcement or,

in the alternative, motion to transfer venue, arguing that pursuant to section 9 of the Texas Family

Code, only the court that rendered the Final Decree of Divorce had the authority to enforce said

decree. On April 23, 2021, the trial court signed an order finding that it lacked jurisdiction and

dismissing the cause without prejudice. Griffith appealed.

                                            DISCUSSION

       On appeal, Griffith argues the trial court erred in dismissing the cause for lack of

jurisdiction. According to Griffith, “[j]urisdiction over a post-divorce enforcement suit is

permissive under the clear and unambiguous language of section 9.001 of the Texas Family Code.”

He contends he properly invoked the general jurisdiction of the Gillespie County district court and

that the trial court erred in finding that the County Court at Law in Medina County had exclusive

jurisdiction over his enforcement suit.

       “Subject matter jurisdiction is essential to the authority of a court to decide a case.” Tex.

Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). “Subject matter

jurisdiction is an issue that may be raised for the first time on appeal; it may not be waived by the

parties.” Id. at 445. Whether a court has subject matter jurisdiction is a matter of law that we decide

de novo. Tex. Dep’t of Transp. v. A.P.I. Pipe & Supply, LLC, 397 S.W.3d 162, 166 (Tex. 2013).

       Further, we review a question of statutory construction de novo. Energen Res. Corp. v.

Wallace, 642 S.W.3d 502, 509 (Tex. 2022). “In construing a statute, our objective is to determine


                                                 -3-
                                                                                      04-21-00289-CV


and give effect to the Legislature’s intent.” Id. (quoting City of San Antonio v. City of Boerne, 111

S.W.3d 22, 25 (Tex. 2003)). “We begin by examining the plain meaning of the statute’s language.”

Id. (quoting Crosstex Energy Servs., L.P. v. Pro Plus, Inc., 430 S.W.3d 384, 389-90 (Tex. 2014)).

“If the statute is clear and unambiguous, we must read the language according to its common

meaning without resort to rules of construction or extrinsic aids.” Id. (quoting Crosstex, 430

S.W.3d at 389) (internal quotes omitted).

       In support of his argument that the Gillespie County district court had general jurisdiction

to hear his case, Griffith argues section 9.001 of the Texas Family Code “is unambiguously

permissive in nature.” Section 9.001, “Enforcement of Decree,” provides the following:

       (a) A party affected by a decree of divorce or annulment providing for a division
           of property as provided by Chapter 7, including a division of property and any
           contractual provisions under the terms of an agreement incident to divorce or
           annulment under Section 7.006 that was approved by the court, may request
           enforcement of that decree by filing a suit to enforce as provided by this chapter
           in the court that rendered the decree.

       (b) Except as otherwise provided in this chapter, a suit to enforce shall be governed
           by the Texas Rules of Civil Procedure applicable to the filing of an original
           lawsuit.

       (c) A party whose rights, duties, powers, or liabilities may be affected by the suit
           to enforce is entitled to receive notice by citation and shall be commanded to
           appear by filing a written answer. Thereafter, the proceedings shall be as in civil
           cases generally.

TEX. FAM. CODE § 9.001. Section 9.002, “Continuing Authority to Enforce Decree,” provides that

the “court that rendered the decree of divorce or annulment retains the power to enforce the

property division as provided by Chapter 7, including a property division and any contractual

provisions under the terms of an agreement incident to divorce or annulment under Section 7.006

that was approved by the court.” Id. § 9.002 (emphasis added). Section 9.003 gives filing deadlines

for filing such an enforcement action. Further, section 9.006, “Enforcement of Division of

Property,” provides that the court “may render further orders to enforce the division of property


                                                -4-
                                                                                      04-21-00289-CV


made or approved in the decree of divorce or annulment to assist in the implementation of or to

clarify the prior order.” Id. § 9.006(a). The court may also “specify more precisely the manner of

effecting the property division previously made or approved if the substantive division of property

is not altered or changed.” Id. § 9.006(b).

       Griffith argues section 9.001(a)’s use of “may” means that the court rendering the divorce

decree does not have exclusive jurisdiction over an enforcement action. In support of his

interpretation, Griffith cites Chavez v. McNeefy, 287 S.W.3d 840, 844-45 (Tex. App.—Houston

[1st Dist.] 2009, no pet.); Dailey v. McAfee, No. 01-18-01060-CV, 2020 WL 4758429 (Tex.

App.—Houston [1st Dist.] Aug. 18, 2020, no pet.); Ishee v. Ishee, No. 09-15-00197-CV, 2017 WL

2293150 (Tex. App.—Beaumont May 25, 2017, no pet.); Huey-You v. Kimp, No. 02-16-00172-

CV, 2018 WL 359633, at *1 (Tex. App.—Fort Worth Jan. 11, 2018, pet. denied); and Rubio v.

Rubio, No. 13-17-00682-CV, 2020 WL 4035515 (Tex. App.—Corpus Christi-Edinburg July 16,

2020, no pet.). However, all these cases are factually distinguishable; none of these cases involve

an enforcement action like the one brought in this case.

       In Chavez, 287 S.W.3d at 842, the parties entered into an “Agreed Final Decree of Divorce”

in the 311th District Court of Harris County, Texas. Years later, the husband filed a breach of

contract action based on the divorce decree in district court in Waller County, Texas. Id. at 843.

The wife argued on appeal that the Waller County district court did not have jurisdiction to hear

the case. Id. In considering the issue, the First Court of Appeals first noted that Article V, section

8 of the Texas Constitution provides that “a district court’s jurisdiction ‘consists of exclusive,

appellate, and original jurisdiction of all actions, proceedings, and remedies, except in cases where

exclusive, appellate, or original jurisdiction may be conferred by this Constitution or other law on

some other court, tribunal, or administrative body.” Id. at 844 (quoting TEX. CONST. art. V, § 8).

The First Court of Appeals then explained that the “legislature has provided that the district court


                                                 -5-
                                                                                        04-21-00289-CV


possess ‘the jurisdiction provided by Article V, section 8, of the Texas Constitution,’ and ‘may

hear and determine any cause that is cognizable by courts of law or equity.’” Id. (quoting TEX.

GOV’T CODE § 24.008). “Courts of general jurisdiction presumably have subject matter jurisdiction

unless a contrary showing is made.” Id. (quoting Subaru of Am., Inc. v. David McDavid Nissan,

Inc., 84 S.W.3d 212, 220 (Tex. 2002)). Accordingly, the First Court of Appeals concluded that

because the Waller County district court “is a court of general jurisdiction, it has jurisdiction unless

exclusive jurisdiction has been conferred on the 311th District Court of Harris County.” Id.

        In reviewing sections 9.001 and 9.002 of the Family Code, the First Court of Appeals

focused on the word “may” in section 9.001(a), stating that “may request enforcement of that

decree” “is permissive in nature, not mandatory.” Chavez, 287 S.W.3d at 844 (emphasis in

original). The court also emphasized that “had the Legislature intended that sections 9.001 and

9.002 provide exclusive jurisdiction, it could have done so by using clear statutory language.” Id.

Finally, the First Court of Appeals noted that the husband’s suit was one for breach of contract

based upon an agreement incorporated into a final decree of divorce. Id. at 845. The court

explained that a “breach of contract action to recover money damages invokes the general

jurisdiction of the district court.” Id. The court reasoned that once the parties have agreed on a

property settlement as contained in a decree, a breach of contract action brought later “does not

involve matters incident to divorce, but is instead more akin to an independent action on a

contract.” Id. (quoting Underhill v. Underhill, 614 S.W.2d 178, 180 (Tex. Civ. App.—Houston

[14th Dist.] 1981, writ ref’d n.r.e.)).

        Though the First Court of Appeals in Chavez did not appear to limit its reasoning to breach

of contract actions relating to a divorce decree, the court later clarified its reasoning in Dailey,

2020 WL 4758429, at *1. As in Chavez, the parties in Dailey, entered into an agreed divorce decree

in the 257th District Court of Harris County, Texas. Dailey, 2020 WL 4758429, at *1. After both


                                                  -6-
                                                                                      04-21-00289-CV


the parties died, a probate court in Harris County was called upon to interpret the settlement

agreement as contained in the divorce decree. Id. at *2. The First Court of Appeals had to decide

“whether the district court that rendered the divorce decree has exclusive jurisdiction over post-

divorce actions pursuant to [chapter] 9 of the Family Code, thereby depriving the probate court of

subject matter jurisdiction.” Id. at *6.

        In discussing Chavez, the First Court of Appeals stressed that Chavez was decided in the

context of contractual rights created in an agreed divorce decree:

        In Chavez, this Court held that a district court in another county, which was not the
        court that rendered the decree, possessed jurisdiction over a post-divorce action to
        construe and enforce a party’s contract rights to property as set forth in the terms
        of the divorce decree. We further held that Family Code section 9.001(a) is
        permissive in nature, that the language of sections 9.001 and 9.002 does not indicate
        that the Legislature intended to make the district court rendering the divorce decree
        a court of exclusive jurisdiction over post-divorce actions to enforce contract rights
        acquired under the decree, and that breach of contract actions that rely on the
        decree invoke a district court’s powers of general jurisdiction to decide a dispute.


Dailey, 2020 WL 4758429, at *6 (emphasis added) (citations omitted). The First Court of Appeals

thus clarified that its previous holding was specific to post-divorce actions to enforce contract

rights acquired under the decree. See id.

        Similarly, in Ishee, the claims brought by one former spouse against another concerned

“contract rights awarded to the [former spouse] in the decree.” Ishee, 2017 WL 2293150, at *4.

Relying on Chavez, the Beaumont Court of Appeals concluded that “[b]ecause [the former

spouse]’s claims concern contract rights awarded to her in the decree,” the trial court had

jurisdiction over her claims “even though her claims, in part, [were] based on the terms of the

divorce.” Id. Likewise, in Rubio, 2020 WL 4035515, at *1, the parties agreed to the terms of the

divorce. One former spouse later filed a suit to quiet title and for declaratory judgment in a court

other than the one that had signed the divorce decree. Id. at *2. Citing Chavez, the Thirteenth Court



                                                 -7-
                                                                                      04-21-00289-CV


of Appeals held that “a court of general jurisdiction, like the court in this case, may enforce a

party’s rights to property that were acquired based on the terms of a decree.” Rubio, 2020 WL

4035515, at *5.

       In the last case cited by Griffith, Huey-You, 2018 WL 359633, at *1, the Fort Worth Court

of Appeals does not specify whether the parties agreed to the final divorce decree or whether they

had a contested trial; the opinion merely states the divorce decree “confirmed an undivided 1/2

interest” in the residence “as the separate property of each party.” One of the former spouses later

filed a suit to partition real property, the residence, in a court other than the one that had signed

the divorce decree. Id. Thus, the former spouse was not seeking enforcement of the divorce decree

but was seeking to partition the residence based on rights acquired under the divorce decree. See

id. Accordingly, none of the cases cited by Griffith involve an enforcement action like the one

presented here.

       We believe the fact that Griffith has brought an action to enforce the divorce decree is

decisive to the jurisdictional analysis. “Under the Family Code, the court that renders a divorce

decree retains jurisdiction to clarify and enforce the property division within that decree.” Pearson

v. Fillingim, 332 S.W.3d 361, 363 (Tex. 2011). Such continuing authority to enforce the decree is

explicitly granted by section 9.002: “[t]he court that rendered the decree of divorce or annulment

retains the power to enforce the property division as provided by Chapter 7 . . . .” TEX. FAM. CODE

§ 9.002. Further, section 9.001(a) provides that “[a] party affected by a decree of divorce . . . may

request enforcement of that decree by filing a suit to enforce as provided by this chapter in the

court that rendered the decree.” TEX. FAM. CODE § 9.001(a) (emphasis added).

       Griffith (like the opinions cited above) emphasizes section 9.001(a)’s use of “may,”

arguing it shows the Legislature intended jurisdiction over enforcement actions to not be exclusive.

According to Griffith, had the Legislature intended jurisdiction to be exclusive to the court that


                                                -8-
                                                                                       04-21-00289-CV


rendered the final decree of divorce, the Legislature would have used “shall” and not “may.” Reyes

contends Griffith’s interpretation does not follow the plain meaning of the text because the

Legislature using “shall” in the context of section 9.001(a) would make no sense: “a party affected

by a decree of divorce . . . shall request enforcement of that decree by filing a suit to enforce as

provided by this chapter in the court that rendered the decree.” As noted by Reyes, “it would make

no sense to say that a party ‘shall’ request enforcement of a divorce decree in the court that issued

the divorce because no party is required to seek enforcement.” “Rather, the statute simply

establishes an enforcement claim, but provides that the action is for the issuing court to address.”

       We agree with Reyes’s interpretation of chapter 9 of the Family Code. Chapter 9 of the

Family Code is titled “Post-Decree Proceedings.” Subchapter A, in turn, is titled “Suit to Enforce

Decree.” In looking at the plain language of chapter 9, it is clear the Legislature intended to

establish an enforcement action relating to a final decree of divorce and then provided for a

procedural mechanism in which to file such a claim. Thus, we conclude there is a distinction

between enforcement claims brought under chapter 9 (like the one at issue in this case) and claims

brought under other legal authority (like a breach of contract claim). Accordingly, in legal actions

for breach of contract claims, or other claims to enforce a party’s rights to property that were

acquired based on the terms of a decree (like a suit to partition or a suit to quiet title), we agree

with our sister courts that a court of general jurisdiction has jurisdiction to decide such claims. See

Dailey, 2020 WL 4758429, at *6; Ishee, 2017 WL 2293150, at * 4; Rubio, 2020 WL 4035515, at

*5. Such legal actions are not established in chapter 9 of the Family Code; nor does chapter 9

prevent a court of general jurisdiction from hearing such claims. However, in an enforcement

action brought under chapter 9 (like the one brought by Griffith), where a party has requested the

trial court to sign an order clarifying the divorce decree, it would be an absurd result to hold any




                                                 -9-
                                                                                    04-21-00289-CV


court of general jurisdiction has the authority “to clarify” a final decree of divorce entered by

another court.

                                            CONCLUSION

       Because Griffith brought an action to enforce the final decree of divorce and clarify its

terms, we conclude the trial court lacked subject matter jurisdiction over his claims. We therefore

affirm the trial court’s order dismissing the action for lack of jurisdiction.


                                                    Liza A. Rodriguez, Justice




                                                 - 10 -